                                          Case 2:19-cv-01284-JCM-VCF Document 121 Filed 09/09/20 Page 1 of 3



                                      1    DAVID A. ASTENGO (SBN NV 11045)
                                           dastengo@selmanlaw.com
                                      2    SELMAN BREITMAN LLP
                                           33 New Montgomery, Sixth Floor
                                      3    San Francisco, CA 94105-4537
                                           Telephone:    415.979.0400
                                      4    Facsimile:    415.979.2099
                                      5    ERIC O. FREEMAN (SBN NV 6684)
                                           efreeman@selmanlaw.com
                                      6    SELMAN BREITMAN LLP
                                           3993 Howard Hughes Parkway, Suite 200
                                      7    Las Vegas, NV 89169-0961
                                           Telephone:     702.228.7717
                                      8    Facsimile:     702.228.8824
                                           Designated For Nevada Service
                                      9    (Per L.R. IA 11-1(b)(2))
                                     10    Attorneys for Defendant/Counterclaimant,
                                           EVEREST NATIONAL INSURANCE COMPANY
    LLP




                                     11

                                     12                               UNITED STATES DISTRICT COURT
Selman Breitman
                  ATTORNEYS AT LAW




                                     13                                       DISTRICT OF NEVADA

                                     14

                                     15    CENTEX HOMES, a Nevada general                       Case No. 2:19-cv-01284-JCM-VCF
                                           partnership,
                                     16                                                         MOTION TO REMOVE COUNSEL FROM
                                                        Plaintiff,                              SERVICE LIST AND DESIGNATION OF
                                     17                                                         NEW COUNSEL PURSUANT TO LOCAL
                                                 v.                                             RULE IA 11-1(B)(2)
                                     18
                                           FINANCIAL PACIFIC INSURANCE
                                     19    COMPANY, et al.,

                                     20                 Defendants.

                                     21
                                           EVEREST NATIONAL INSURANCE
                                     22    COMPANY,

                                     23                 Counter-claimant,

                                     24          v.

                                     25    CENTEX HOMES,

                                     26                 Counter-defendant.

                                     27

                                     28
                                                                                            1
                                                                             MOTION TO REMOVE COUNSEL FROM SERVICE LIST AND DESIGNATION OF NEW COUNSEL
  1062 46874 4834-9231-3290 .v2
                                          Case 2:19-cv-01284-JCM-VCF Document 121 Filed 09/09/20 Page 2 of 3



                                      1           Defendant/Counterclaimant,    Everest     National      Insurance     Company        (hereinafter
                                      2    "Everest"), by and through its counsel of record, David A. Astengo, Selman Breitman LLP,
                                      3    moves this Court to remove attorneys Wendy M. Schenk, Gil Glancz and Eric Powers from the
                                      4    CM/ECF service list of this case. Everest designates, Eric O. Freeman, Nevada State Bar No.
                                      5    6684, Selman Breitman, LLP, 3993 Howard Hughes Parkway, Suite 200, Las Vegas, NV 89169-
                                      6    0961, efreeman@selmanlaw.com, for Nevada service pursuant to Local Rule IA 11-1(b)(2), and
                                      7    requests that Eric. O. Freeman be included on the CM/ECF service list of this case. David A.
                                      8    Astengo of Selman Breitman LLP will serve as counsel of record for Everest.
                                      9

                                     10
                                           DATED: September 8, 2020                        SELMAN BREITMAN LLP
    LLP




                                     11

                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13                                                    By: /s/David A. Astengo
                                                                                               DAVID A. ASTENGO
                                     14                                                        NEVADA STATE BAR NO. 11045
                                                                                               Attorneys for Defendant/Counterclaimant,
                                     15                                                        EVEREST NATIONAL INSURANCE
                                                                                               COMPANY
                                     16
                                                                                                ERIC S. FREEMAN
                                     17                                                         NEVADA STATE BAR NO. 6684
                                                                                                efreeman@selmanlaw.com
                                     18                                                         SELMAN BREITMAN LLP
                                                                                                3993 Howard Hughes Parkway, Suite 200
                                     19                                                         Las Vegas, NV 89169-0961
                                                                                                Telephone:     702.228.7717
                                     20                                                         Facsimile:     702.228.8824
                                                                                                Designated For Nevada Service
                                     21                                                         (Per L.R. IA 11-1(b)(2))
                                     22                     IT IS SO ORDERED.

                                     23

                                     24                     ___________________________________
                                                            Cam Ferenbach
                                     25                     United States Magistrate Judge
                                     26
                                                                     9-9-2020
                                     27                     Dated:_____________________________

                                     28
                                                                                           2
                                                                            MOTION TO REMOVE COUNSEL FROM SERVICE LIST AND DESIGNATION OF NEW COUNSEL

  1062 46874 4834-9231-3290 .v2
                                          Case 2:19-cv-01284-JCM-VCF Document 121 Filed 09/09/20 Page 3 of 3



                                      1           In accordance with Rule 5(b) of the Federal Rules of Civil Procedure, I hereby certify
                                      2    that I am an employee of SELMAN BREITMAN LLP and that on September 8, 2020, a copy of
                                      3    MOTION TO REMOVE COUNSEL FROM SERVICE LIST AND DESIGNATION OF NEW
                                      4    COUNSEL PURSUANT TO LOCAL RULE IA 11-1(b)(2) was served on all CM/ECF
                                      5    registered parties by filing and serving the same using the CM/ECF filing system.
                                      6

                                      7                                                       /s/Shannon Gaffey
                                                                                             SHANNON GAFFEY
                                      8
                                                                                             An Employee of Selman Breitman LLP
                                      9

                                     10
    LLP




                                     11

                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                            3
                                                                             MOTION TO REMOVE COUNSEL FROM SERVICE LIST AND DESIGNATION OF NEW COUNSEL

  1062 46874 4834-9231-3290 .v2
